DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2020 and 10/13/2020 were considered by the examiner.

Drawings
The drawings were received on 02/18/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Diggins US 2020/0007817 A1, hereafter Diggins, in view of Den Hollander et al. US 2020/0332832 A1, hereafter Den, further in view of Tokunaga et al. US 2012/0308144 A1, hereafter Tokunaga.

Regarding claim 1, Diggins discloses an apparatus for motion estimation of isolated objects (image component detection) [title], comprising:
a dividing circuit (processor unit 100) [FIG. 1], configured to divide each of a first image and a second image into a plurality of blocks (blocks of the first and a second frame 504) [FIG. 5], wherein the first image and the second image are images of two consecutive frames (Fn and the preceding frame Fn-1) [0107];
a flag circuit (processor unit 100) [FIG. 1], coupled to the dividing circuit, configured to add a flag to each block within the blocks having image information different from background information to find one or more isolated objects (determining difference values between corresponding blocks of the first frame and a second frame 504; candidate-block identifier may set a flag Rb for each candidate block of the frame) [FIG. 5; 0123].
However, while Diggins discloses comparing two consecutive frames that have been divided into blocks for flags indicating a frame difference, Diggins fails to explicitly disclose an analyzing circuit, coupled to the flag circuit, configured to analyze continuity of the flag in the first image and the second image to find a target isolated object having a size less than or equal to a predetermined size from the one or more isolated objects; a calculating circuit, coupled to the analyzing circuit, configured to obtain an initial motion vector of the target isolated object according to locations of the target isolated object in the first image and the second image; and a determination circuit, coupled to the calculating circuit, configured to determine whether the initial motion vector is correct according to a sum of absolute differences (SAD) corresponding to the initial motion vector.
Den, in an analogous environment, discloses an analyzing circuit (processing system 14) [FIG. 2], coupled to the flag circuit, configured to analyze continuity of the flag in the first image and the second image to find a target isolated object having a size less than or equal to a predetermined size from the one or more isolated objects (a first and second pair of the images in the temporal sequence respectively; identifying connected regions of pixels in the first difference image wherein a size of a pixel value exceeds a threshold) [0054; 0055];
(processing system 14) [FIG. 2], coupled to the analyzing circuit, configured to obtain an initial motion vector of the target isolated object according to locations of the target isolated object in the first image and the second image (computes flow vectors (e.g., motion vectors) between portions of successive ones of the difference images) [0024].
Diggins and Den are analogous because they are both related to detecting objects in image sequences.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the object sizing threshold and motion vector computation, as disclosed by Den, with the invention disclosed by Diggins, the motivation being robust movement estimation [0012].
Further, Tokunaga, in an analogous environment, discloses a determination circuit (central processing unit (CPU) 1001) [FIG. 32], coupled to the calculating circuit, configured to determine whether the initial motion vector is correct according to a sum of absolute differences (SAD) corresponding to the initial motion vector (when an SAD between pixels of the corresponding block and block of the reference image is greater than a predetermined threshold value based on the motion vector having a larger SAD, and the motion vector is regarded as incorrect) [0084].
Diggins, Den, and Tokunaga are analogous because they are all related to video processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAD technique, as disclosed by Tokunaga, with the invention disclosed by Diggins and Den, the motivation being properly detect motion vectors [0010].

Regarding claim 3, Diggins, Den, and Tokunaga address all of the features with respect to claim 1 as outlined above.
Diggins further discloses the flag circuit finds the one or more isolated objects via searching for consecutively adjacent flags (to characterize as representing at least a portion of +/- 10 pixels along the horizontal and +/- pixels along the vertical direction) [0103].

Regarding claim 5, Diggins, Den and Tokunaga address all of the features with respect to claim 1 as outlined above.
Tokunaga further discloses when the SAD corresponding to the initial motion vector is greater than a threshold value, the initial motion vector is incorrect (when an SAD between pixels of the corresponding block and block of the reference image is greater than a predetermined threshold value based on the motion vector having a larger SAD, and the motion vector is regarded as incorrect) [0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SAD technique, as disclosed by Tokunaga, with the invention disclosed by Diggins and Den, the motivation being properly detect motion vectors [0010].

Regarding claim 6, Diggins, Den, and Tokunaga address all of the features with respect to claim 1 as outlined above.
Diggins further discloses the location of the target isolated object in the first image is represented by a first block corresponding to the target isolated object in the first image, and the location of the target isolated object in the second image is represented by a second block (determining difference values between corresponding blocks of the first frame and a second frame 504; candidate-block identifier may set a flag Rb for each candidate block of the frame) [FIG. 5; 0123].

Claims 8, 10, 12, and 13 are drawn to a method implemented by the apparatus as claimed in claims 1, 3, 5 and 6, and are therefore rejected in the same manner as above.

Allowable Subject Matter
Claims 2, 4, 7, 9, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 9, the prior art fails to disclose, individually or in combination with the presented prior art, adding a flag to a block in response to color information of at least one surrounding region being different.  11Regarding claims 4 and 11, the prior art fails to disclose, individually or in combination with the presented prior art, discarding an isolated object when a number of consecutively adjacent flags is greater than a predetermined number.  Regarding claim 7 and 14, the prior art fails to disclose, individually or in combination with the presented prior art, applying an offset to a motion vector when a SAD operation determines the motion vector is incorrect and applying a SAD operation on the offset motion vector.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Han 6,125,142 discloses background pixel identification flags
Kambegawa US 2011/0305385 A1 discloses dividing images into blocks and assigning flags to the blocks based on various attributes of the image
Han 6,023,300 discloses generating a global motion vector between a current and previous frame based on object contours using flag signals

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485